Upon consideration of defendant’s petition for writ of certiorari to review the order of the Superior Court, Alamance County dated 29 April 1996, denying defendant’s motion for a stay of execution, the following order is entered 10 July 1996: Defendant’s 26 July 1996 execution is stayed. This case is remanded to Superior Court, Alamance County, where defendant shall be given 120 days from the date of the appointment of counsel, 29 April 1996, to file a motion for appropriate relief up to and including 28 August 1996.